DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response, and Amendment filed 08/29/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-14, 16, 18
Withdrawn claims: 				None
Previously cancelled claims: 		15, 17, 19
Newly cancelled claims:			None
Amended claims: 				1, 18
New claims: 					20-24
Claims currently under consideration:	1-14, 16, 18, 20-24
Currently rejected claims:			1-14, 16, 18, 20-24
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 24 recite the term “functional muscle”; however, the claims do not define functional muscle and the specification merely exemplifies myoglobin (which is a heme-containing protein which carries and stores oxygen in muscle cells, but is not a muscle cell itself) in [0114] without providing an actual definition of the term “functional muscle”.  It is also unclear as to how a lack of functional muscle contributes to the claimed lower level of fatty acid oxidation as recited by claim 24 since there is no definition of the term recited in the claims.  Therefore, the claims are indefinite.

Claim Rejections - 35 USC § 103
Claims 1-8, 10-13, 18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Forgacs (US 2014/0093618; previously cited) in view of Brunner (Brunner et al., “Serum-free Cell Culture: The Serum-free Media Interactive Online Database”, 2010, Altex 27, pages 53-62; cited by Applicant), Forum (“Uma Valeti from Memphis Meats at EAT Stockholm Food Forum 2017”, 2017, YouTube, https://www.youtube.com/watch?v=S2m_YtqkGGk; previously cited), and Boz (Boz et al., “The carcass traits, carcass nutrient composition, amino acid, fatty acid, and cholesterol contents of local Turkish goose varieties reared in an extensive production system”, 2019, Poultry Science, vol. 98, pages 3067-3080; cited by Applicant).
Regarding claim 1, Forgacs teaches a slaughter-free poultry meat product (corresponding to engineered meat product made from goose cells) for dietary consumption ([0006], [0053], [0055]).  Forgacs teaches that the poultry cells ([0053]) are grown in vitro in an absence of blood ([0122]) and that the cells lack functional muscle (corresponding to the cells being myocytes [0051] that lack nerve enervation [0050]).  Although Forgacs exemplifies a culture growth medium comprising serum and animal products such as gelatin ([0122]), it discloses that the medium can be any physiologically compatible medium that is known in the art that contains the necessary basic nutrients ([0059]).  It does not teach that the poultry cells are grown in an absence of serum.  Forgacs also teaches that the slaughter-free meat is substantially-free of pathogenic microorganisms ([0117]); the meat comprises 1-25% fat; and that the disclosed meat has substantially the same macronutrient composition as conventional meat ([0011]).  It does not teach the product to exhibit an extended shelf life of at least 2 days compared to conventional poultry meat obtained by slaughter when exposed to an environment above room temperature; the product to have a content of polyunsaturated fatty acids within the claimed relative amount; or that the extended shelf life of the product is due at least in part to the cells lacking functional muscle and being grown in an absence of serum and blood.
However, Brunner teaches that several methods for reducing the requirement of serum in cell culture, including serum-free media, have been known and practiced in the art since 1980 (corresponding to fetal bovine serum being substituted by other supplements or by the use of defined chemical components in serum-free cell culture during the three decades prior to printing of the reference) (Abstract; page 58, column 1, paragraphs 2-3).  Brunner teaches that the disadvantages to using serum-containing media include it being an ill-defined media; it requiring unethical practices in regard to animal protection; and it being in higher demand than the global supply can meet (page 53, column 1, paragraph 1 – page 54,column 1, paragraph 2).  Forum teaches a slaughter-free poultry (time 4:52-4:56) with an extended shelf life when compared to conventional meat wherein the shelf life is extended for 14 days when kept at room temperature (corresponding to two weeks) following harvest (time 7:53-8:17), which falls within the claimed time range, due to a lack of bacterial contamination that occurs during slaughter for harvesting of conventional meat (time 8:17-8:26).  Boz teaches that raw goose meat (page 3068, column 2, paragraph 2) contains an average of 18.12% polyunsaturated fatty acids, expressed as % over total fatty acids (corresponding to the value in the column labeled “Breast meat” in the row labeled “Multicolor” in Table 8 on page 3076), which falls within the claimed concentration.    
It would have been obvious for a person of ordinary skill in the art to have modified the media of Forgacs to exclude serum from its composition as taught by Brunner.  Since Forgacs teaches that the medium can be any physiologically compatible medium that is known in the art that contains the necessary basic nutrients ([0059]), but only exemplifies one particular type of media, a skilled practitioner would have been motivated to consult an additional reference such as Brunner in order to determine other suitable types of media for culturing cells.  In consulting Brunner, the practitioner would find that other types of media include those made without serum have been used in the art for several decades and that there are advantages to using serum-free media such as the media composition being better defined and the media not having any concerns with regard to animal protection.  Therefore, the selection of a serum-free media would have been obvious.  Furthermore, since the prior art teaches that the media is free of blood and serum and that the cells lack functional muscle, the disclosed poultry product of the prior art will experience any extension of shelf life that is exhibited by these features.  Therefore the extended shelf being due at least in part to the poultry cells lacking functional muscle and being grown in an absence of serum and blood is rendered obvious. 
It would have been obvious for a person of ordinary skill in the art to have modified the meat of Forgacs to have a shelf life of 14 days as taught by Forum.  Since Forgacs teaches that the slaughter-free chicken is free of pathogens due to absence of the slaughtering processes for harvesting the meat, a skilled practitioner would have consulted an additional reference in order to determine a suitable expected shelf life for slaughter-free meat without pathogenic contamination.  Although the prior art teaches the storage temperature to be at room temperature instead of above room temperature as claimed, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Therefore, the extended shelf life at temperatures above room temperature is rendered obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the meat of Forgacs to have a fatty acid content and profile as taught by Boz.  Since Forgacs teaches that the meat product is goose meat that comprises a similar macronutrient composition as conventional meat, a skilled practitioner would be motivated to consult an additional reference such as Boz in order to determine a suitable polyunsaturated fat content for the disclosed goose meat.  Since Forgacs seeks to engineer goose meat that is similar in macronutrient composition to conventional meat, the meat produced by Forgacs would have a similar fatty acid content and profile as the conventional meat.  
Regarding claim 2, the prior art teaches the invention as disclosed above in claim 1, including the shelf life is extended by 14 days (Forum, time 7:53-8:17).  Although the prior art does not teach the shelf life to be extended by at least two days at a storage temperature of at least 35°C, this feature is inherent.  Since the prior art teaches that poultry cells used in the poultry product were grown in media free of blood and serum and that the poultry cells lack functional muscle, the meat of Forgacs would necessarily have an extended shelf life at a storage temperature of at least 35°C.  It is noted that claim 2 is a recitation of an inherent characteristic wherein the meat of the prior art is capable of comprising the claimed extended shelf life as a function of the poultry cells being grown in media free of blood and serum and the poultry cells lacking functional muscle.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  
Regarding claim 3, the prior art teaches the invention as disclosed above in claim 1, including the meat is free of pathogens ([0117]) and shelf life is extended by 14 days (Forum, time 7:53-8:17).  Although the prior art does not teach the shelf life to be extended by at least two days at a storage temperature of at least 44°C, this feature is inherent.  Since the prior art teaches that the meat product is free of serum and other animal components and has the claimed fatty acid content, the meat of Forgacs would necessarily have an extended shelf life at a storage temperature of at least 44°C.  It is noted that claim 3 is a recitation of an inherent characteristic wherein the meat of Forgacs is capable of comprising the claimed extended shelf life as a function of the poultry cells being grown in media free of blood and serum and the poultry cells lacking functional muscle.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 4, the prior art teaches the invention as disclosed above in claim 1, including the meat is substantially free of pathogenic microorganisms (Forgacs, [0117]) as determined after harvest and prior to formulation (corresponding to fresh) (Forgacs, [0116]).
Regarding claim 5, the prior art teaches the invention as disclosed above in claim 1, including the meat is substantially free of pathogenic microorganisms (Forgacs, [0117]) as determined after formulation (corresponding to drying, smoking, canning, pickling, and salt-curing) (Forgacs, [0116]).
Regarding claim 6, the prior art teaches the invention as disclosed above in claim 4, including an embodiment wherein the meat is prepared using substantially sterile methods (Forgacs, [0117]), meaning that less than completely sterile conditions may be used in other embodiments.
Regarding claim 7, the prior art teaches the invention as disclosed above in claim 1, including the shelf life is determined by measuring the total microbial count (TC) or the coliforms count (Forum, time 7:53-8:17).
Regarding claim 8, the prior art teaches the invention as disclosed above in claim 6, including the TC measurement of conventional meat obtained by slaughter is at least 1.5x higher than that of the TC measurement of slaughter-free meat product (corresponding to the conventional meat showing extensive bacterial growth while the clean meat dish is clear) (Forum, time 7:53-8:17).
Regarding claim 10, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free meat product comprises no steroid hormones (corresponding to growth factors that are hormones made of proteins) (Forgacs, [0073]). 
Regarding claim 11, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free meat comprising 60-80% aqueous fluid and 14-35% amino acids (corresponding to protein) (Forgacs, [0011]).  If the aqueous fluid is removed, the disclosed amino acid content overlaps the claimed range of amino acids per 100 g dry mass.
Regarding claim 12, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free poultry producing comprises 8.7 g of arginine /100 g total amino acid (corresponding to 9.28 mg arginine and a total amino acid content of 106.928 mg amino acid in Boz at Table 4 on page 3072 in the column labeled “Multicolor”), which falls within the claimed arginine concentration.
Regarding claim 13, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free meat product has a moisture content of about 60-80% (Forgacs, [0011]), which overlaps the claimed range, wherein the moisture content is measured after harvest, but before formulation (corresponding to the engineered meat is fresh) (Forgacs, [0116]).
Regarding claim 18, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free meat is free of vasculature (Forgacs, [0050]).
Regarding claim 20, the prior art teaches the invention as disclosed above in claim 1, including an in vitro growth medium is free of blood (Forgacs [0122]).
Regarding claim 21, the prior art teaches the invention as disclosed above in claim 1, including an in vitro growth medium is free of serum (Brunner, Abstract).
Regarding claim 22, the prior art teaches the invention as disclosed above in claim 1, including the poultry product comprises an average of 45.05% monounsaturated fatty acids expressed as % over total fatty acids (Boz, the column labeled “Breast meat” in the row labeled “Multicolor” in Table 8 on page 3076) that lack exposure to blood (Forgacs [0122]) and serum (Brunner, Abstract).  Although the prior art teaches a monounsaturated fatty acid concentration higher than the claimed concentration, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Therefore, the monounsaturated fatty acid content is rendered obvious.
Regarding claim 23, the prior art teaches the invention as disclosed above in claim 1, including the poultry product comprises an average of 34.44% saturated fatty acids expressed as % over total fatty acids (Boz, the column labeled “Breast meat” in the row labeled “Multicolor” in Table 8 on page 3076) that lack exposure to blood (Forgacs [0122]) and serum (Brunner, Abstract).
Regarding claim 24, the prior art teaches the invention as disclosed above in claim 1, including that the cells lack functional muscle (Forgacs [0050]-[0051]).  Therefore, the meat of the prior art will exhibit the claimed lower levels of fatty acid oxidation compared to conventional poultry obtained by slaughter due at least in part to the slaughter-free poultry product lacking functional muscle and the conventional poultry containing functional muscle since “[t]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  It also noted that since the claims do not define the term “functional muscle”, it is unclear as to how a lack of functional muscle contributes to the claimed lower level of fatty acid oxidation.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Forgacs (US 2014/0093618; previously cited) in view of Brunner (Brunner et al., “Serum-free Cell Culture: The Serum-free Media Interactive Online Database”, 2010, Altex 27, pages 53-62; cited by Applicant), Forum (“Uma Valeti from Memphis Meats at EAT Stockholm Food Forum 2017”, 2017, YouTube, https://www.youtube.com/watch?v=S2m_YtqkGGk; previously cited), and Boz (Boz et al., “The carcass traits, carcass nutrient composition, amino acid, fatty acid, and cholesterol contents of local Turkish goose varieties reared in an extensive production system”, 2019, Poultry Science, vol. 98, pages 3067-3080; cited by Applicant) as applied to claim 1 above, as evidenced by Watson (Watson, E., “Memphis Meats: ‘What’s common in Silicon Valley is that you move fast and break things, but that’s an awful way to approach making food’”, 2018, Food Navigator USA.com, https://www.foodnavigator-usa.com/Article/2018/05/02/Memphis-Meats-VP-Science-does-not-occur-in-a-cultural-vacuum; previously cited).
Regarding claim 9, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free meat comprising no more than 1 cfus microbial contamination per g/wet mass (corresponding to clean meat dish being clear of bacterial growth) (Forum, time 7:53-8:17), as evidenced by Watson that shows the same poultry slide and states that the cultured poultry dish was, in fact, clear (page 4, paragraph 5).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Forgacs (US 2014/0093618; previously cited) in view of Brunner (Brunner et al., “Serum-free Cell Culture: The Serum-free Media Interactive Online Database”, 2010, Altex 27, pages 53-62; cited by Applicant), Forum (“Uma Valeti from Memphis Meats at EAT Stockholm Food Forum 2017”, 2017, YouTube, https://www.youtube.com/watch?v=S2m_YtqkGGk; previously cited), and Boz (Boz et al., “The carcass traits, carcass nutrient composition, amino acid, fatty acid, and cholesterol contents of local Turkish goose varieties reared in an extensive production system”, 2019, Poultry Science, vol. 98, pages 3067-3080; cited by Applicant) as applied to claim 1 above, and further in view of Happy Forks.com (“Canada Goose, breast meat, skinless, raw”, 2017, Happy Forks, https://web.archive.org/web/20170718212445/https://happyforks.com/food/canada-goose/8764; hereinafter referred to as “Happy”).
Regarding claim 14, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free poultry product is similar in composition to conventional meat (Forgacs [0011]).  It also teaches that the poultry meat is goose meat ([0055]) and that it contains substances such as vitamins that enhance the nutritional value of the meat (Forgacs [0011]).  It does not teach that the Vitamin E content is at least about 0.5 mg/100 g wet mass of the meat product.
However, Happy teaches that goose breast meat comprises 0.57 mg Vitamin E/100 g wet mass of the meat (Table labeled “Vitamins” in second column), which falls within the claimed concentration.
It would have been obvious for a person of ordinary skill in the art to have modified the vitamin content of the poultry product of Forgacs by including 0.57 mg Vitamin E per 100 g wet mass of product as taught by Happy.  Since Forgacs teaches that the poultry meat is goose meat containing substances such as vitamins that enhances the nutritional value of the meat, a skilled practitioner would have been motivated to consult an additional reference such as Happy in order to determine a suitable vitamin E content for the poultry product, thereby rendering the claimed vitamin E concentration obvious.
Regarding claim 16, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free poultry product is similar in composition to conventional meat (Forgacs [0011]).  It also teaches that the poultry meat is goose meat ([0055]) and that it contains substances such as fatty acids that enhance the nutritional value of the meat (Forgacs [0011]).  It does not teach that the Vitamin E content is at least about 0.5 mg/100 g wet mass of the meat product.
However, Happy teaches that goose breast meat comprises a ratio of 15.6:1 omega 6:3 fatty acids (Table labeled “Lipids” in first column), which falls within the claimed concentration.
It would have been obvious for a person of ordinary skill in the art to have modified the fatty acid content of the poultry product of Forgacs by including omega 6 and omega 3 as taught by Happy.  Since Forgacs teaches that the poultry meat is goose meat containing substances such as fatty acids that enhances the nutritional value of the meat, a skilled practitioner would have been motivated to consult an additional reference such as Happy in order to determine a suitable omega 6 and omega 3 contents for the poultry product, thereby rendering the claimed omega 6:3 ratio obvious.

Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 51 of co-pending Application No. 17/033,635 (reference application) in view of Applicant’s admission in instant specification filed 09/22/2021.  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 1 requires all the features of instant claim 1, except for the meat to have the claimed extended shelf life when it is exposed to an environment above room temperature.  However, since the co-pending claim does not specify an environmental temperature at which the extended shelf life is exhibited, the selection of an environmental temperature above room temperature would render the instant claim obvious.  The co-pending claims also do not require the poultry cells to lack functional muscle.  However, [0098] of the instant specification states that cell-based meat does not have functional muscle; therefore, it would have been obvious for the poultry product to lack functional muscle tissue and to comprise any benefits due to the lack of this component.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17/482,282 (reference application) in view of Applicant’s admission in instant specification filed 09/22/2021.  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 1 requires all the features of instant claim 1, except for the meat to have the claimed extended shelf life when it is exposed to an environment above room temperature.  However, since the co-pending claim does not specify an environmental temperature at which the extended shelf life is exhibited, the selection of an environmental temperature above room temperature would render the instant claim obvious.  The co-pending claims also do not require the poultry cells to lack functional muscle.  However, [0098] of the instant specification states that cell-based meat does not have functional muscle; therefore, it would have been obvious for the poultry product to lack functional muscle tissue and to comprise any benefits due to the lack of this component.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejections - 35 U.S.C. §112(b) of claim 1: Applicant amended claim 1 to fully address the rejection as described in the previous Office Action.  However, claim 1 remains rejected for the reason stated above.

Claim Rejections – 35 U.S.C. §103 of claims 1-8, 10-11, 13-14, 16, and 18 over Forgacs, Forum, and Nowicka: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 1 to recite that the poultry cells are grown in vitro in the absence of blood of serum and that the cells lack functional muscle.  Applicant also amended the claim to require the content of polyunsaturated fat relative to the total fatty acid content be about 1-50% and the extended shelf life to be due at least in part to the cells being grown in the absence of blood and serum and the cells lacking functional muscle.  Applicant argued that the combined references alone or in combination fail to teach all the limitations of amended claim 1.  Applicant stated that the Office relies on [0059] of Forgacs to teach that the medium does not need to contain serum or other animal components.  Applicant stated that a skilled practitioner reading this paragraph in Forgacs would understand that the culture medium could be selected based on cell type, not that the tissue culture medium or resulting cells are free of serum.  Applicant stated that the lack of guidance for serum-free media in Forgacs is even more important when considering that Forgacs recites that suitable cell types can be derived from more than 100 different species of animals in [0055].  Applicant argued that nothing in Forgacs provides any bit of guidance on how one would select any physiologically compatible medium to culture cells from birds such as chickens, let alone any guidance regarding growing cells lacking functional muscle in the absence of blood and serum.  Applicant pointed to [0122] of Forgacs as demonstrating that Forgacs is only enabling for engineered meat produced using serum-containing media.  Applicant stated that neither Forum nor Nowicka remedy this deficiency of Forgacs.  Applicant argued that any reliance on compositions comprising conventional meat to teach the deficiencies of Forgacs fails because such references do not provide any teaching regarding the claimed in vitro method.  Applicant stated that a composition merely provides a target for scientists to strive to achieve in a lab or a benchmark from which to compare a slaughter-free meat product as stated in Forgacs.  Applicant stated that [0113]-[0114] of the present Specification states that there is less oxygen present in the claimed meat product resulting in lower levels of fatty acid oxidation as compared to conventional meat. (Applicant’s Remarks, page 8, paragraph 1 – page 11, paragraph 3).
However, in the new grounds of rejection written above, the combination of Forgacs, Brunner, Forum, and Boz teaches all features of amended claim 1.  Brunner teaches that several methods for reducing the requirement of serum in cell culture, including serum-free media, have been known and practiced in the art since 1980 (corresponding to fetal bovine serum being substituted by other supplements or by the use of defined chemical components in serum-free cell culture during the three decades prior to printing of the reference) (Abstract; page 58, column 1, paragraphs 2-3).  This disclosure in Brunner demonstrates that it is well within the ambit of one of ordinary skill in the art to culture cells in serum-free media since this method of cell cultivation has been done for several decades.  Also, Forgacs teaches that the media is free of blood [0122].  Therefore, the prior art teaches the media is free of serum and blood.  In regard to the amended claim requiring that the cells lack functional muscle, it is unclear as to the meaning of the term “functional muscle” in claim 1 as described in the 35 U.S.C. §112(b) rejection written above and, as such, it is unclear as to how a lack of “functional muscle” contributes to lower fatty acid oxidation in the claimed meat product.  Since Forgacs teaches that the cells are myocytes [0051] that lack nerve enervation [0050], it teaches that the cells lack functional muscle as claimed.  Also, [0098] of the instant specification states that cell-based meat does not have functional muscle; therefore, it would have been obvious for the poultry product to lack functional muscle tissue and to comprise any benefits due to the lack of this component.
Applicant argued that Forum fails to remedy the deficiencies of Forgacs as Forum merely discloses that the claimed meat product has an extended shelf life compared to conventional meat and is not enabling for the limitations recited by the presently amended claims.  Applicant stated that Forum does not at least suggest that the poultry cells are grown in vitro in an absence of blood and serum, that the poultry cells lack functional muscle, or that these limitations extend the shelf life of the meat product.  Applicant argued that Nowicka fails to remedy the deficiencies of Forgacs as it merely discloses nutritional values of dried cured goose meat which includes functional muscle and vasculature, which contribute to fatty acid oxidation.  Applicant stated that the claimed product excludes functional muscle and vasculature and therefore, excludes Nowicka and any other reference teaching characteristics of conventional meat as a reference for teaching the claimed poultry product (Applicant’s Remarks, page 12, paragraph 2- page 13, paragraph 2).
However, as described above, the combination of prior art references fully teaches the features of amended claim 1, wherein the combination no longer includes Nowicka as a reference.  In response to the assertion that the limitation omitting functional muscle and vasculature from the claimed poultry product excludes any reference teaching characteristics of conventional meat from teaching the features of claim 1, a skilled practitioner would be motivated to consult such a reference and combine it with the teaching of Forgacs since Forgacs teaches that its meat product is similar in composition to conventional meat [0011].  Furthermore, (1) neither the present claims nor present specification define the term “functional meat” as described above in the rejections and response to arguments above; (2) claim 1 does not require the claimed poultry product to lack vasculature; and (3) claim 1 does not require the claimed poultry product to have reduced fatty acid oxidation.  
Applicant argued that the Office wrongfully relies on Forgacs as the primary reference as the intended purpose of Forgacs is to engineer meat products that resemble traditional meat products and to select cell types that approximated those found in traditional meat products.  Applicant stated that the claimed invention requires the intentional deviation of the claimed product from its conventional counterpart.  Applicant stated that modifying Forgacs to include characteristics intentionally different from traditional meat to arrive at the claimed slaughter-free poultry product would render it “unsatisfactory for its intended purpose”.  Applicant stated that one skilled in the art would not have been motivated to combine Forgacs with any other reference such as Nowicka to arrive at the presently claimed product (Applicant’s Remarks, page 13, paragraph 3 – page 15, paragraph 2).
However, Examiner points out that the word “resemble” does not mean that meat product of Forgacs is “exactly” like its traditional counterpart, especially since Forgacs recites its meat product lacks blood vessels and nerve components [0050] which is a clear deviation from traditional meat products.  Therefore, it is the intention of Forgacs to deviate from traditional meat products to some degree and the combination of Forgacs with a reference discussing the composition of conventional meat produces a product that is satisfactory for the intended purpose of Forgacs.
Applicant argued that Forgacs teaches that the goal of its method is to produce an engineered meat product have a structure, cell type, and nutritional composition that is similar to conventional meat.  Applicant stated that the Examiner reasons that a skilled practitioner would consult a reference such as Nowicka in order to determine a suitable fat content of the poultry meat of Forgacs to arrive at the claimed invention.  Applicant argued that skilled artisan reading Nowicka would understand that the goose breast meat described in Nowicka includes vasculature and functional muscle typically associated with breast meat.  Applicant stated that the breast meat of Nowicka has greater levels of oxygen present and has higher levels of fatty acid oxidation than the claimed poultry product which is free of both functional muscle and vasculature.  Applicant stated that one skilled in the art would not have reasonably expected to arrive at the presently claimed product based on the suggested combination of references since Nowicka requires functional muscle and the presence of vasculature (Applicant’s Remarks, page 15, paragraph 3 – page 16, paragraph 4).
However, in the current grounds of rejection, Nowicka no longer serves as prior art.  As described in the rejection of claim 1 above, Boz teaches the fatty acid composition of goose breast meat since Forgacs teaches that its meat product has a fat composition similar to its traditional counterpart [0011].  Therefore, the combination of prior art merely relies on Boz for its teaching regarding fatty acid content of the meat of Forgacs, not for the entire composition of the meat.  Furthermore, Forgacs discloses that its meat lacks vasculature and functional muscle as described above; therefore, there is a reasonable expectation of success in producing such a meat product.  It is also noted that claim 1 does not require the claimed meat product to lack vasculature.  Since new prior art has been applied to the rejection of amended claim 1, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 9 over Forgacs, Forum, and Nowicka, as evidenced by Watson: Applicant’s arguments have been fully considered and are considered moot.
Applicant stated that claim 9 is not obvious in view of the prior art due to its dependency on claim 1 (Applicant’s Remarks, page 16, paragraph 5 – page 17, paragraph 3).
However, the features of claim 1, and subsequently claim 9, are taught by a new combination of references.  Therefore, Applicant’s arguments are moot and the rejection of the claims stands as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 12 over Forgacs, Forum, Nowicka, and Okruszek: Applicant’s arguments have been fully considered and are considered moot.
Applicant stated that claim 12 is not obvious in view of the prior art due to its dependency on claim 1 (Applicant’s Remarks, page 17, paragraphs 4-6).
However, the features of claim 1, and subsequently claim 12, are taught by a new combination of references.  Therefore, Applicant’s arguments are moot and the rejection of the claims stands as written herein.

Double Patenting: Applicant will file a Terminal Disclaimer as needed (Applicant’s Remarks, page 17, paragraphs 7-8).
The double patenting rejections are maintained as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791